              Case 16-14155-mkn        Doc 456      Entered 04/02/20 15:50:29      Page 1 of 7



1    SYLVESTER & POLEDNAK, LTD.                                    E-FILED: April 2, 2020
     JEFFREY R. SYLVESTER, ESQ.
2    Nevada Bar No. 4396
     1731 Village Center Circle
3    Las Vegas, Nevada 89134
     Phone: (702) 952-5200
4
     Facsimile: (702) 952-5205
5    Email: Jeff@sylvesterpolednak.com
     Attorneys for Creditor Stolat Financial, LLC
6
                              UNITED STATES BANKRUPTCY COURT
7

8                                        DISTRICT OF NEVADA

9
     In re:                                           Case No. BK-S-16-14155-MKN
10                                                    Chapter 11
     C & S COMPANY, INC.,
11                                                    EMERGENCY MOTION TO REOPEN
                         Debtor.                      BANKRUPTCY CASE PURSUANT TO 11
12
                                                      U.S.C. § 350(B), FEDERAL RULE OF
13                                                    BANKRUPTCY PROCEDURE 5010, 11
                                                      U.S.C. § 1142 AND THIS COURT'S FINAL
14                                                    DECREE
15
                                                      Hearing Date: May 6, 2020
16                                                    Hearing Time: 9:30 am

17

18            Creditor Stolat Financial, LLC (“Stolat”), by and through its attorney of record, Jeffrey

19   R. Sylvester, Esq., with the law firm of Sylvester & Polednak, Ltd., hereby submits this Motion

20   to Reopen Bankruptcy Case (the ”Motion”) Pursuant to 11 U.S.C. § 350(B), Federal Rule of

21   Bankruptcy Procedure 5010, 11 U.S.C. § 1142 (the “Bankruptcy Code”), and this Court's Final

22   Decree.

23            This Motion is made and based upon the Declarations of Mark M. Weisenmiller, Esq. and

24   James C. Jarocki, filed concurrently herewith, the attached Points and Authorities, the pleadings

25   and papers on file herein, and any additional evidence or argument the Court may consider at the

26   hearing of this Motion, if a party timely objects to this Motion.

27
                                                      1
28
            Case 16-14155-mkn         Doc 456     Entered 04/02/20 15:50:29        Page 2 of 7



1                                                    I.
2                                   JURISDICTION AND VENUE
3           1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
4    157. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and § 157(b)(2)(O). The
5    statutory predicates for the relief requested herein are 11 U.S.C. §§ 105(a), 350(b), Federal Rule
6    of Bankruptcy Procedure 5010 (the “Bankruptcy Rules”), and 11 U.S.C. § 1142. Further, pursuant
7    to the Final Decree entered by this Court on January 11, 2019 (the “Final Decree”), the Court
8    retained jurisdiction as “necessary to ensure that the purposes and intent of the Plan are
9
     implemented.” See Final Decree [ECF No. 454].
10
            2.      Venue is proper pursuant to 28 U.S.C. § 1409(a).
11
            3.      Article 10 of the Confirmed Plan vested this Court with jurisdiction providing:
12
                    10.1.    Jurisdiction. Notwithstanding the entry of the Confirmation Order
13                  and the occurrence of the Effective Date, the Bankruptcy Court shall retain
                    such jurisdiction over the Chapter 11 Case and Reorganized Debtor after
14                  the Effective Date as is legally permissible including jurisdiction to:
                    10.1.7. Decide or resolve any cases, controversies, suits, or disputes that
15
                    may arise in connection with the consummation, interpretation, or
16                  enforcement of any Final Order, this Amended Plan, the Confirmation
                    Order, or any Person’s obligations incurred in connection with this
17                  Amended Plan or the Confirmation Order.
18
                                                    II.
19
                                      FACTUAL BACKGROUND
20
     A.     Procedural Background
21
            4.      On July 28, 2016 (the “Petition Date”) the Debtor filed a voluntary petition for
22
     relief under chapter 11 of the United States Bankruptcy Code, thereby commencing the Chapter
23
     11 Case. [ECF No. 1]
24
            5.      Randy Sugarman (the “Trustee”) was appointed trustee of the bankruptcy estate
25
     by order entered April 17, 2017. [ECF No. 174]
26
            6.      On June 14, 2018, the court confirmed the Trustee’s Amended Plan of
27
                                                     2
28
            Case 16-14155-mkn          Doc 456     Entered 04/02/20 15:50:29          Page 3 of 7



1    Reorganization date March 7, 2018. [ECF No. 430]
2           7.      On January 11, 2019, the court entered a final decree pursuant to Federal Rule of
3    Bankruptcy Procedure 3022 finding that the Debtor’s Bankruptcy Case had been fully
4    administered. [ECF No. 454.]. Pursuant to the order, the court stated that its continuing
5    jurisdiction was no longer necessary as the case had had been fully administered. The Final
6    Decree closing the case was without prejudice to the reopening the case for further administration.
7    Id.
8    B.     The Dispute Over the Remaining Cash Amount Available for Distribution to
9           Unsecured Creditors.

10          8.      Article 4.10.1 provides that Creditors with Allowed Unsecured Claims will receive

11   a Pro Rata share of the Remaining Cash Amount.
12          9.      Article 4.10.2 provides that Unsecured Creditors with Allowed Unsecured Claims
13   will receive Subsequent Quarterly Distributions as follows:
14                           (a) On each subsequent Quarterly Distribution Date, all Creditors
                     with Allowed General Unsecured Claims which were not, on the
15
                     immediately preceding Initial Distribution Date or Quarterly Distribution
16                   Date, Allowed Claims, shall receive a Distribution to bring them into a Pro
                     Rata position vis-à-vis all other Creditors with Allowed General Unsecured
17                   Claims.
                            (b) On each Quarterly Distribution Date, after giving effect to the
18
                     Distributions to be made pursuant to the preceding paragraph (a),
19                   Reorganized Debtor shall distribute the Remaining Cash Amount, Pro
                     Rata, to Creditors with Allowed General Unsecured Claims prior to the
20                   Final Distribution Date.
                             (c) On the Final Distribution Date, Reorganization Debtor shall
21
                     distribute, Pro Rate, to Creditors with Allowed General Unsecured
22                   Claims, the Remaining Cash Amount.

23          10.     Article 1.1.77 defines Remaining Cash Amount as follows:
24                  1.1.77. Remaining Cash Amount. Twenty-Five (25) percent of all Cash
                    received by the Reorganized Debtor between: (i) the Effective Date and
25
                    the Initial Distribution Date; (ii) the Initial Distribution Date and the first
26                  Quarterly Distribution Date; (iii) the Quarterly Distribution Dates; and (iv)
                    the last Quarterly Distribution Date and Final Distribution Date, as
27                  applicable, minus: (i) all other payments and distributions under this
                                                      3
28
            Case 16-14155-mkn          Doc 456       Entered 04/02/20 15:50:29          Page 4 of 7



1                   Amended Plan; (ii) the costs of doing business and preserving the assets of
                    the estate; (iii) depreciation; (iv) interest; (v) taxes; and (vi) other expenses.
2

3           11.     Article 5.4 provides for the Post-Effective Date Management of Reorganized

4    Debtor as follows:

5                   5.4 Post-Effective Date Management of Reorganized Debtor. From and
                    after the Effective date, Reorganized Debtor will continue to be managed
6                   by Debtor’s pre-petition managers, which management may subsequently
                    be modified to the extent provided by Reorganized Debtor’s articles of
7
                    organization, by-laws, and operating agreement (as amended,
8                   supplemented, or modified). However, subject to the FDIC-R’s reasonable
                    consent, the Trustee shall appoint a responsible person to review (at the
9                   end of each quarter during the term of the Second Amended and Restated
                    Note) the Reorganized Debtor’s balance sheets, income statements,
10
                    statements of cash flow, and quarterly reports and respond to any
11                  reasonable inquiry of the FDIC-R for information and/or documents
                    during the term of the Second Amended and Restated Note. The
12                  responsible person shall be identified by the Trustee on or before the hearing
                    set for confirmation of this Amended Plan.
13

14   (Emphasis Added).

15          12.     Article 1.1.51 provided that the FDIC-R Claim was $1,498,483.32 - $500,000 of

16   which comprised the FDIC-R Secured Claim as set forth in Article 1.1.53. The FDIC-R
17   Deficiency Claim is equal to the amount of the FDIC-R Claim after taking into account payment
18   of the FDIC-R Secured Claim. Article 4.1.2.
19          13.     The FDIC-R assigned its Allowed Secured Claim and Deficiency Claim to Stolat
20   Partners.
21          14.     The Reorganized Debtor has made all payments required on the Allowed Secured
22   Claim but has not made a single payment to Allowed Unsecured Creditors – including payments
23   required to be made on the assigned FDIC-R Deficiency Claim.
24          15.     Article 2.2 requires the Reorganized Debtor to pay each Allowed Administrative
25   Claim upon the latest of the Effective Date or as soon thereafter as is practicable.
26          16.     Additionally, the Reorganized Debtor has failed to pay the Allowed
27
                                                        4
28
             Case 16-14155-mkn         Doc 456      Entered 04/02/20 15:50:29         Page 5 of 7



1    Administrative Claim in the approximate amount of $50,000.00.
2            17.      Stolat Partners, and counsel for the Trustee, have made repeated inquiries of the
3    Reorganized Debtor’s management for information related to the calculation of the Remaining
4    Cash Amount available for distribution. The Reorganized Debtor has delayed in providing the
5    requested information and has provided all of the information requested.
6            18.      Stolat Partners has made a demand for payment relating to the calculation of
7    Remaining Cash Amount. The Reorganized Debtor generally disputes that any amounts are
8    owed.
9
             19.      After months of stonewalling by the Reorganized Debtor, Stolat Partners, as the
10
     holder of the FDIC-R Deficiency Claim was left with no other option but to move to reopen the
11
     bankruptcy case in order to initiate an adversary proceeding against the Reorganized Debtor to
12
     recover distributions owed.
13
                                                      III.
14
                                             RELIEF SOUGHT
15
        A.         The Bankruptcy Case Should Be Reopened Pursuant to Sections 350(b) and 1142
16                 of the Bankruptcy Code.
17           The Debtor's bankruptcy case should be reopened pursuant to sections 350(b) and 1142
18   of the Bankruptcy Code and Bankruptcy Rule 5010 so that this Court can determine and finally
19   adjudicate whether the creditors, general and unsecured, have received all distributions to which
20
     they are entitled under the Plan. If this motion is granted, Stolat Partners intends to file an
21
     adversary proceeding outlining the dispute with the Reorganized Debtor relating to the
22
     administration of the Plan.
23
                                                      IV.
24
                   LEGAL AUTHORITIES IN SUPPORT OF THE RELIEF SOUGHT
25
             Section 350(b) of the Bankruptcy Code permits this Court to reopen a case that was closed
26
     “to administer assets, to accord relief to the debtor, or for other cause.” 11 U.S.C. § 350(b); In the
27
                                                       5
28
            Case 16-14155-mkn          Doc 456     Entered 04/02/20 15:50:29         Page 6 of 7



1    Matter of Case, 937 F.2d 1014, 1018 (5th Cir. 1991). Bankruptcy Rule 5010 provides that a case
2    may be reopened under section 350(b) on the motion of the debtor “or other party in interest.”
3    Fed. R. Bankr. P. 5010. The phrase “or other cause” as used in Section 350(b) is a broad term
4    which gives the bankruptcy court discretion to reopen a closed estate or proceeding when cause
5    of such reopening has been shown. In the Matter of Case, 937 F.2d at 1018. This discretion
6    depends on the circumstances of the individual case and accords with the equitable nature of all
7    bankruptcy court proceedings. Id.
8            Reopening the bankruptcy case is necessary to resolve the dispute between the
9
     Reorganized Debtor and the Stolat Partners over the Remaining Cash Amount and distributions
10
     owed to the Allowed General Unsecured Creditors and Allowed Administrative Creditors under
11
     the Plan. A confirmed plan of reorganization forms a contract to be interpreted by the court. See
12
     Adelphia Recovery Trust v. Bank of Am., N.A., 390 B.R. 80, 89 (S.D.N.Y. 2008), aff'd, 379 Fed.
13
     Appx. 10 (2d Cir. 2010), cert dism'd, 131 S.Ct. 896 (2011). If Stolat Partners and Reorganized
14
     Debtor differ over their interpretation of the definition of Remaining Cash Amount, this Court is
15
     a proper forum to resolve that dispute for the proper administration of the assets of the estate to
16
     creditors.
17
             Further, Section 1142 of the Bankruptcy Code provides additional authority for reopening
18
     this Bankruptcy Case in order to ensure that the creditors receive all the distributions they are due
19
     under the Plan. Section 1142(a) provides that the Reorganized Debtor “shall carry out the plan
20
     and comply with any orders of the court.” 11 U.S.C. 1142(a). Under Section 1142(b), the court
21

22
     ///
23

24
     ///
25

26
     ///
27
                                                      6
28
            Case 16-14155-mkn          Doc 456        Entered 04/02/20 15:50:29      Page 7 of 7



1    may direct the Reorganized Debtor... “to perform any other act... that is necessary for
2    consummation of the plan.” 11 U.S.C. 1142(b). Carrying out the plan fully requires the
3    Reorganized Debtor to make the promised distribution of the Remaining Cash Amount as Excess
4    as stated in Article 4.10.2 of the Plan.
5           DATED this 2nd day of April, 2020.
6
                                            SYLVESTER & POLEDNAK, LTD.
7

8                                           By: /s/     Jeffrey R. Sylvester_______________
                                                      Jeffrey R. Sylvester, Esq.
9                                                     1731 Village Center Circle
                                                      Las Vegas, Nevada 89134
10                                                    Attorneys for Creditor Stolat Financial, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        7
28
